NOT FOR PUBLICATION                              FILED
                                                                            SEP 16 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANN LEE DUNCAN; KATHRINE GAY                   No.    19-72249
DUNCAN,
                                                Tax Ct. No. 26727-13
                Petitioners-Appellants,

 v.                                             MEMORANDUM*

COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Dann Lee Duncan and Kathrine Gay Duncan appeal pro se from the Tax

Court’s order denying their petition challenging a deficiency in their 2008 joint

income tax. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de

novo the Tax Court’s legal conclusions, and for clear error its factual


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
determinations. Hongsermeier v. Comm’r, 621 F.3d 890, 899 (9th Cir. 2010). We

affirm.

        The Tax Court properly determined that the notice of deficiency for tax year

2008 was timely. See 26 U.S.C. § 6501(a) (providing that a deficiency must

generally be assessed within three years from the date the taxpayer files his or her

federal income tax return); 26 U.S.C. § 6501(c)(4) (stating that a taxpayer may

consent in writing to the extension of the three-year period for the assessment of

tax).

        The Tax Court properly upheld the Commissioner’s determination of

deficiency because the amount paid to Mr. Duncan for his legal services was not

excludable from his gross income as a gift. See 26 U.S.C. § 61 (broadly defining

gross income); Comm’r v. Dunkin, 500 F.3d 1065, 1069 (9th Cir. 2007)

(“[E]xclusions from gross income are construed narrowly in favor of taxation.”);

see also Comm’r v. Duberstein, 363 U.S. 278, 286 (1960) (“A gift in the statutory

sense . . . proceeds from a detached and disinterested generosity . . . out of

affection, respect, admiration, charity or like impulses.” (citations and internal

quotation marks omitted)).

        The Tax Court did not clearly err in finding that taxpayers were not entitled

to the alleged deductions because they failed to meet their burden of clearly

showing a right to the deductions. See Sparkman v. Comm’r, 509 F.3d 1149, 1159



                                           2                                     19-72249
(9th Cir. 2007) (explaining that the taxpayer bears the burden of clearly showing

the right to the claimed deduction).

      We reject as meritless taxpayers’ contention that the IRS violated their due

process rights.

      The Commissioner’s request to dismiss Mrs. Duncan from this appeal is

denied.

      AFFIRMED.




                                         3                                   19-72249